USDC-SDNY
DOCUMENT

ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOCH: 5
SOUTHERN DISTRICT OF NEW YORK DATE FILED: [/7/C2

 

 

RAFAEL IRIZZARY,

Plaintiff,
No. 19-CV-7556 (RA)
v.
ORDER
CITY OF NEW YORK AND JOHN DOES
ONE THROUGH FIVE,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

Plaintiff Rafael Irizzary filed this action on August 13, 2019. To date, Defendants have
not appeared and Plaintiff has not filed proof of service. On December 17, 2019, the Court ordered
Plaintiff to file proof of service on the docket no later than December 27, 2019. Plaintiff has not
done so. No later than January 14, 2020, Plaintiff shall file proof of service. If Plaintiff faiis to
do so, the Court may dismiss this action for failure to prosecute pursuant to Federal Rule of Civil
Procedure 41(b).

SO ORDERED.

Dated: January 7, 2020
New York, New York

 

Ronnie Abrams
United States District Judge

 
